Citation Nr: 0217225	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability, and if the claim is reopened, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disability, and if the claim is reopened, whether service 
connection is warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability, and if the claim is reopened, whether service 
connection is warranted.

4.  Entitlement to service connection for a left leg 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision that determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for a stomach 
condition, headaches, and a right leg disability and that 
denied service connection for a left leg disability.  In 
March 2001, the Board remanded the claims.


FINDINGS OF FACT

1.  In a final decision from September 1993, the Board 
denied service connection for a stomach disorder.  Evidence 
received since then is cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
stomach disability.

2.  In a final decision from July 1985, the Board denied 
service connection for headaches.  Evidence received since 
that time includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  A chronic headache disorder began during active service. 

4.  In a final decision from July 1985, the Board denied 
service connection for a right leg disability.  Evidence 
received since that time includes evidence that is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  A right leg disability (patello-femoral syndrome of the 
knee and varicose veins) began during active service.

6.  A left leg disability (patello-femoral syndrome of the 
knee and varicose veins) began during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a stomach 
disability, and the September 1993 Board decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001).

2.  New and material evidence has been submitted sufficient 
to reopen a claim for service connection for headaches.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2001).

3.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  New and material evidence has been submitted sufficient 
to reopen a claim for service connection for a right leg 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001).

5.  A right leg disability (patello-femoral syndrome of the 
knee and varicose veins) was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

6.  A left leg disability (patello-femoral syndrome of the 
knee and varicose veins) was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background
 
The veteran served on active duty from May 1974 to July 
1982.  His service medical records show that he complained 
of dizziness in May 1974 after exercise; a neurological 
examination was normal, with an impression of post-exercise 
dizziness.  He was seen in October 1974 for right lower leg 
pain.  In November 1977, he underwent an appendectomy.  In 
December 1978, he was treated for mild bilateral 
chondromalacia.  Mild varicosities of the left leg were 
noted and he was placed on temporary physical restrictions 
that month.  On complaint of right knee pain in January 
1979, his history of mild chondromalacia was noted.  In 
connection with complaints of pain in both legs, a June 1980 
examination revealed a questionable varicosity in the right 
lateral leg; otherwise, he was within normal limits.  He 
complained of dizziness and headaches in October 1980; the 
impression was headache of questionable etiology.  On 
continuing complaint of recurrent headache and dizziness in 
November 1980, the impression was migraine.  He complained 
of pain in the Achilles tendon in December 1980, and a 
walking cast was placed on the right foot for acute Achilles 
tendinitis.  Later that month, on decreased swelling, the 
impression was resolving Achilles tendinitis.  He was seen 
in August 1981 for a 2-year history of progressive fatigue 
and headaches that were bifrontal and throbbing.  The 
neurological examination was grossly normal.  The 
impressions at this time were tension headaches and clinical 
depression.  He was treated in March 1982 for recurrent 
bilateral chondromalacia with varicosities.  At examination 
for the veteran's July 1982 separation from active duty, he 
denied any pertinent complaints or symptoms, and there were 
no findings or diagnoses relevant to the conditions now 
claimed for service connection.  

On VA examination in July 1983, he had no gastrointestinal 
complaints.  Examination of the right leg was negative.  He 
complained of headaches.  Diagnoses were headaches, cause 
unknown, and appendectomy scar.

In a September 1983 decision, the RO awarded service 
connection for an appendectomy scar, and it denied service 
connection for headaches, a right leg condition, and a 
stomach condition.  

On VA special psychiatric examination in January 1984, he 
complained of frequent headaches; the diagnosis was 
generalized anxiety disorder.  

The Board denied service connection for a stomach disorder, 
for a right leg disorder, and for a chronic headache 
disorder in a July 1985 decision.  

In August 1986, he underwent a right inguinal herniorrhaphy 
and gave a 2-year history of a bulging mass and pain in the 
right groin.  On examination, it was noted that he had no 
history of trauma and no frequent headaches.  

May 1991 private treatment records show complaints of 
constipation with abdominal pain.  Examination showed a 
small internal hemorrhoid.  May 1991 VA medical records show 
a normal upper gastrointestinal (GI) series and a normal 
small bowel series (with a somewhat rapid transit time). 

In September 1993, the Board denied service connection for a 
stomach disorder manifested by cramps secondary to status 
post appendectomy.  

In March 1998, the veteran sought to reopen his claims for 
service connection for a stomach disability, for headaches, 
and a right leg disability, and he filed a claim for service 
connection for a left leg disability.

The veteran complained of abdominal cramps in August 1998.  
He reported having headaches after recent trauma to the head 
after a fall that in October 1998.  He also reported 
abdominal and inguinal pain.  In January 1999, he underwent 
a herniorrhaphy for a right inguinal hernia.

A February 1999 VA examination shows findings of headaches, 
and no joint pains.

In February 1999, the RO determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for a stomach condition, headaches, and a right 
leg disability and that denied service connection for a left 
leg disability.  In March 2001, the Board remanded the 
claims for additional development and readjudication.

The veteran underwent a series of VA examinations in October 
2001 pursuant to the Board's remand.  Regarding claimed leg 
conditions, he reported no treatment for bilateral leg 
problems since service.  Current examination findings 
included crepitance and a positive bilateral grind test of 
both knees, and there was a diagnosis of clinical bilateral 
knee patello-femoral syndrome.  Reported findings included a 
right leg varicosity; the examination report does not list 
findings of left leg varicosities, although elsewhere in the 
report the examiner referred to bilateral leg varicosities.  
Upon a review of the record, the examiner opined that it was 
at least as likely as not that bilateral leg disabilities 
were incurred in service, that is, there was more than a 50 
percent probability.  He stated that there was sufficient 
medical evidence on the service record to establish that the 
mild bilateral varicosities and chondromalacia of the 
patella were incurred in service.  

Regarding claimed headaches, the October 2001 examining VA 
doctor opined that the veteran certainly started suffering 
from headaches while he was in service; the lack of family 
history for headaches or migraines made the natural 
progression of migraines unlikely.  The significant lack of 
sleep during service may have contributed to a significant 
degree in the genesis of headaches.  It was possible to mild 
to moderate degree that the pressure of being in service and 
the specific performance of duties depriving him of sleep 
for a period of 24 hours had aggravated his headaches, if 
they were going to have a natural progression regardless of 
being in the service or not.  The doctor concluded that his 
migraine probably would have existed regardless of being in 
service or not, but most probably had been exacerbated or 
worsened to a moderate degree by being exposed to prolonged 
times without sleep during service.  There was no 
relationship between an in-service appendectomy and scars 
and migraine.  

As for a claimed stomach condition, the doctor at the 
October 2001 VA examination noted post-service findings of 
some gastrointestinal problems such as inguinal hernias and 
hemorrhoids, although it was noted that studies including an 
upper GI study demonstrated no stomach disorder.  After 
current examination and review of historical records, the 
doctor noted there was no evidence of any stomach condition 
in the service medical records or at the present time.  

II.  Analysis

Through discussions in letters, the rating decision, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence needed 
to substantiate his application to reopen the previously 
denied claims for service connection for a stomach 
disability, for headaches, and for a right leg disability, 
and his claim for service connection for a left leg 
disability; he has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Relevant identified evidence has been obtained.  VA 
examinations have been provided, even though there is no VA 
obligation to do so until a previously denied claim has been 
reopened by new and material evidence.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Applications to reopen service connection claims

Claims for service connection for a stomach disability, a 
right leg disability, and a chronic headache disability were 
previously denied in a July 1985 Board decision.  The Board 
subsequently denied service connection for a stomach 
disorder in a September 1993 decision.  Although the July 
1985 and September 1983 Board decisions are considered 
final, the claims may be reopened and reviewed on the merits 
if new and material evidence has been submitted since then.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to this case, 
which was filed before August 29, 2001.  See 38 C.F.R. 
§ 3.156(a)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).]

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

1.  Stomach disability

There have been two final decisions by the Board regarding 
the claimed stomach condition: in July 1985 and in September 
1993.  Evidence that was of record at the time of the last 
Board decission included the service medical records, a 
number of post-service treatment records, and the veteran's 
assertions.

The evidence received since the prior final disallowance of 
the claimed condition by the Board in September 1993 
consists of the veteran's arguments, additional post-service 
treatment records, and an October 2001 VA examination.  

The additional treatment records received are largely 
cumulative or redundant.  They show that he complained of 
abdominal cramps in 1998 and that he underwent an additional 
right inguinal herniorrhaphy in 1999.  These records do not 
demonstrate a current chronic stomach disorder, let alone 
one which is related to service.  Moreover, the October 2001 
VA examination reported no present stomach disorder and 
noted no such disorder was shown in service.  One 
requirement for service connection is the current existence 
of the claimed disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  The additional medical evidence is not 
material evidence since it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for a stomach condition, and the September 1993 
Board decision remains final.

2.  Headache disability

Evidence of record at the time of the Board's final decision 
in July 1985 consisted of the veteran's assertions, service 
medical records, and some post-service treatment records.  

Evidence received since the July 1985 Board decision 
consists of assertions by the veteran and additional post-
service medical records including an October 2001 VA 
examination.  Of this additional evidence, some is new, such 
as the October 2001 VA examination.  The October 2001 VA 
examination is also material evidence in that a medical 
professional, based on an independent review of the claims 
folder evidence, rendered an opinion regarding the etiology 
of current headaches.  This evidence is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  The Board therefore finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for headaches, and the claim is reopened.  

Having reopened the claim, the Board now considers whether 
service connection is warranted.  In service, the veteran 
reported headaches on several occasions, and he was 
diagnosed with migraine.  He separated from service without 
any complaints or diagnoses regarding headaches.  In October 
2001, following an independent review of the medical 
evidence, a VA doctor opined in essence that the currently 
found headache disorder was linked to the headaches shown in 
service.  The Board notes that there is little evidence of 
continuity of symptomatogy between the headaches in service 
and the current headache disorder, yet the VA examiner 
believes they are related.  Applying the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that the 
current chronic headache disorder began in service.  The 
condition was incurred during active duty, and service 
connection is therefore warranted.  

3.  Right leg disability

The evidence before the Board at the time of the July 1985 
decision consisted of the service medical records, some 
post-service medical evidence, and the veteran's assertions.  

The evidence received since the July 1985 final Board 
decision consists of assertions by the veteran and more 
post-service medical evidence including an October 2001 VA 
examination.  The veteran has stated that he has not sought 
treatment for leg problems since service.  On the October 
2001 VA examination, he was found to have chronic bilateral 
patello-femoral syndrome and varicose veins, and the doctor 
opined such began in service.  This evidence is new and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board finds there is 
new and material to warrant reopening of the claim for 
service connection for a right leg disability.  Accordingly, 
the claim is reopened.  

Having reopened the claim, the Board now considers whether 
service connection is warranted.  In service, the veteran 
reported right leg pain and he was diagnosed with bilateral 
chondromalacia and there was notation of a varicosity of the 
right leg.  (There also were findings of acute right 
Achilles tendinitis, but treatment records show that this 
particular condition resolved during service, and it was not 
found on the recent VA examination.)  A service medical 
record several months before separation shows treatment for 
recurrent bilateral chondromalacia with varicosities.  

After service, the veteran reportedly did not have any 
treatment for right leg problems.  However, on VA 
examination in October 2001, he was diagnosed with patello-
femoral syndrome and varicose veins of both legs, and the 
examining VA doctor opined that such began in service.  
While there is little evidence of continuity of symptomatogy 
between the problems in service and the current right leg 
condition, the VA examiner believes they are related.  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the current right leg 
disorder (varicose veins and patello-femoral syndrome of the 
knee) began in service.  The condition was incurred during 
active duty, and service connection is therefore warranted.

B.  Claim for service connection for a left leg disability.

The service medical records show treatment in service for 
bilateral chondromalacia, and varicosities of the left leg 
were also noted.  Although there were no pertinent findings 
at separation from service and no reported post-service 
treatment, on VA examination in October 2001, following an 
independent review of the evidence, a VA doctor found 
current bilateral varicose veins and bilateral knee patello-
femoral syndrome, and he opined that such began in service.  

While there is little evidence of continuity of symptomatogy 
between the left leg problems in service and the current 
left leg condition, the VA examiner believes they are 
related.  Applying the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the current left 
leg disorder (varicose veins and patello-femoral syndrome of 
the knee) began in service.  The condition was incurred 
during active duty, and service connection is therefore 
warranted.




ORDER

The application to reopen a claim for service connection for 
a stomach disability is denied.

The claim for service connection for a headaches disability 
has been reopened by new and material evidence; and service 
connection for headaches is granted.

The claim for service connection for a right leg disability 
has been reopened by new and material evidence; and service 
connection for a right leg disability (varicose veins and 
patello-femoral syndrome of the knee) is granted.

Service connection for a left leg disability (varicose veins 
and patello-femoral syndrome of the knee) is granted.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

